DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it appears that some text is missing in claim 1 in the clause:
“and to clean the first device and/or the second device by the above method.” At the end of the claim.
It appears that the referenced clause as written is not properly related to the rest of the claim.
It also appears that the referenced clause contradicts to the rest of the claim, which recites cleaning by the automatic cleaning tool, the equipment of the powder coating production line comprising a first device and a second device.

Examiner apologizes for not indicating the referenced deficiency in the previous Office action.  

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The previously applied rejection has been withdrawn in view of filing the certified translations of the priority documents.
US 2006/0173098 is cited.
This document similar to the state of the art admitted by the applicants in the specification and to Waldrop (two documents cited in the previous Office action) teaches that cleaning of the powder coating production lines/equipment is a problem recognized in the art.
This document also teaches a way to reduce the amount of the required cleaning.

US 2013/0108379 teaches that it was known to clean different parts of the powder coating application systems using blowing devices and also teaches automatic control of such cleaning.
However, the prior art taken alone or in combination fails to teach or fairly suggest a method comprising:
a) providing a powder coating production line comprising equipment, an automatic cleaning tool, and a monitoring device; receiving, by the equipment, an instruction of automatic cleaning, and allowing the equipment to enter an automatic cleaning mode; 
b) cleaning, by the automatic cleaning tool, the equipment of the powder coating production line; 
c) monitoring, according to a preset monitoring condition of the equipment and by the monitoring device, whether b) is completed; 
d) stopping the automatic cleaning when the monitoring device indicates b) has been completed, or repeating b) and c); and 
e) turning off the automatic cleaning mode of the equipment; 
wherein: 
the equipment comprises a first device and a second device; 
the automatic cleaning tool comprises a first automatic cleaning tool adapted to clean the first device of the powder coating production line, and a second 
the first automatic cleaning tool comprises a cleaning agent, and the second automatic cleaning tool comprises an automatic blowing device.

The above statement of reasons for the indication of allowable subject matter is made assuming that the clause “and to clean the first device and/or the second device by the above method.” at the end of claim 1 is not a part of the claim.
The conclusion about allowability of the claims may be reconsidered depending from the amendment made to the claims. 

Response to Arguments
Applicant’s arguments filed 05/30/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 USC 102 have been fully considered and are persuasive in view of filing certified translations of priority documents.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 112(b).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711